Citation Nr: 0425561	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  02-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Procedural history

The veteran served on active duty from May 1968 to July 1969. 
Records in the file verify that the veteran served in Vietnam 
between October 1968 and July 1969.

In April 2002 the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The August 2002 
rating decision denied the veteran's claim.  The veteran 
disagreed with the August 2002 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
November 2002.

This claim was previously before the Board in December 2003, 
at that time the claim was remanded.  The RO was directed by 
the Board to contact the veteran and request any other 
additional corroborating evidence he may have pertaining to 
claimed in-service.  Additional development was undertaken; 
this will be discussed in greater detail below.  In July 
2004, the RO issued a supplemental statement of the case 
which continued to deny the veteran's claim.  The veteran was 
afforded a 60 day period in which to respond.  Through his 
attorney, he waived this right.  The case was thereupon 
returned to the Board.  

Issue not on appeal

In May 2003, the veteran filed a claim of entitlement to 
service connection of discoid lupus.  In July 2003 the RO 
denied the veteran's claim.  The record does not indicate 
that the veteran has disagreed with that decision.  That 
matter is therefore not in appellate status an will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  


FINDING OF FACT

A preponderance of the competent evidence of record does not 
support a conclusion that the veteran has PTSD which is 
related to in-service stressors.  
  

CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.  In substance, 
he contends that he has PTSD which is related to stressful 
events which he experienced in Vietnam.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by mean of 
the November 2002 Statement of the Case (SOC) of the 
pertinent provisions of the VCAA.  Crucially, pursuant to 
instructions contained in the Board's December 2003 remand, 
in February 2004 a letter specifically referencing the 
requirements of the VCAA was sent to the veteran, with a copy 
to his attorney, informing him as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The February 2004 letter listed in 
detail evidence which had been received.  The letter 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The letter also requested that the veteran provide 
the VA with specific stressor evidence required for a 
successful claim of PTSD.  

The Board notes that even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  

The February 2004 letter also requested that the veteran 
provide all evidence he had in support of his claim.  In 
response, the RO received a duplicate submission of prior 
evidence.  

The Board notes that the fact that veteran's claim was next 
adjudicated by the RO in July 2004, prior to the expiration 
of the one-year period following the notification of the 
veteran of the evidence necessary to substantiate his claim 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.  

In short, the Board finds that pursuant to the Board's 
December 2003 remand the veteran received adequate notice 
regarding the evidence needed to substantiate his claim, 
which evidence the VA would obtain for him and which evidence 
he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records and VA medical records.  A private evaluation 
supplied by the veteran has also been associated with the 
veteran's claims folder, and in July 2002 the RO provided the 
veteran with a VA examination.  

The RO has requested additional evidence and stressor 
clarification from the veteran.  Specifically, the RO sent 
the veteran a letter requesting description of his stressors 
in May 2002.  In his response, the veteran indicated that he 
had experienced several stressors.  The veteran identified 
the stressors only by date and a vague statement of 
geographic location.  He did not, however, specifically 
describe the stressor events.  

The Board in its December 2003 remand instructed the RO to 
obtain additional stressor information from the veteran.  An 
additional stressor information request was sent to the 
veteran in February 2004.  In response, the veteran's 
attorney submitted a photocopy of the stressor statement 
which accompanied the veteran's April 2002 claim.  This 
response did not provide additional information for the RO to 
develop.  However, the RO was able to confirm a December 1968 
non-combat plane crash which was claimed as one of the 
veteran's stressors.  This will be discussed in the Board's 
analysis below.  

The veteran, evidently on advice from his attorney, failed to 
report for a VA examination scheduled in June 2004.  He has 
provided no good cause for his failure to report, such as 
illness or the like.  Instead, the veteran's attorney argues 
that the veteran is seeking the right to have the claim 
decided on the basis of the veteran's previously submitted 
evidence.  See 38 C.F.R. § 3.655 (2003).  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked "good 
cause" [see 38 C.F.R. § 3.655 (2003)] for failing to report 
for a scheduled examination.  In this case, as discussed 
above, although the veteran's attorney contends that the 
private medical evidence of record is sufficient to evaluate 
the claims, he has in fact provided no "good cause" for the 
veteran's failure to report to be examined when VA so 
requested.  The veteran himself called the VAMC to cancel his 
appointment for a compensation and pension examination, 
claiming that he was "emotionally unable" to keep the June 
2004 appointment and wished his claim to be rated on the 
evidence of record.  He did not request that another 
examination be scheduled.  In light of the prior statement of 
the veteran's attorney that he would not report for the 
examination, and the statements of both the veteran and the 
attorney that they wished the claim to be rated based on the 
evidence of record, the Board views the statement as to the 
veteran being "emotionally unstable" not to be a statement 
good cause for failing to report for examination.  In this 
connection, the Board observes that the veteran has reported 
in the past for private and VA examinations.  It is clear 
that the veteran did not report for the examination because 
he and his attorney want the claim to be rated on the 
evidence in the file.    

The Board notes that 38 C.F.R. § 3.326 (b) specifically 
authorizes the acceptance of private medical evidence without 
the need for VA examination on the finding of VA that it is 
otherwise adequate for rating purposes.  Further, however, 38 
C.F.R. § 3.326 (a) expressly provides that individuals for 
whom an examination has been scheduled are required to report 
for the examination.  Here, the RO believed that the evidence 
of record was not adequate for rating purposes and that 
additional VA examination was required.  This supplementation 
of the record was motivated by the mandate contained in the 
statute and regulation.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

With respect to 38 C.F.R. § 3.326(b), which allows for a 
claim to be rated on an examination report without the need 
for further examination, the Board wishes to make it clear 
that the regulation contains an important proviso, "provided 
that it is otherwise adequate for rating purposes".  
Determining the adequacy of the evidence is not the 
responsibility of the claimant; it is the responsibility of 
VA.  See 
38 C.F.R. § 3.159(c)(4).  In carrying out this responsibility 
in this case, RO adjudicators determined that the evidence of 
record was insufficient to support a fully-informed decision 
on the merits of the veteran's claim and that additional VA 
examination was necessary.  The veteran has foreclosed 
further inquiry into this matter by refusing to submit to 
further examination.

The RO's decision that further examination by VA was 
necessary is not unreasonable.  As will be explained in 
greater detail below, the record is at best sketchy and 
contradictory as to whether the veteran in fact has PTSD.  As 
noted by the RO in the July 2004 SSOC, a previous VA 
examination did not diagnose PTSD.  Moreover, as explained 
below, the private psychologist who provided a favorable 
opinion had a record of multiple suspensions, and his opinion 
was and is of no probative value.  Additional examination was 
deemed to be necessary to establish a diagnosis of PTSD.  
Moreover, there is the matter of nexus between the veteran's 
claimed stressors and the claimed PTSD, which as noted by the 
RO has not been adequately explored. The Board agrees with 
the RO's reasoning; the inadequacy of much of the evidence 
will be further dealt with in the Board's analysis below.  
The Board additionally observes that the Court's 
jurisprudence is replete with remands because the evidentiary 
record is inadequate.  Cf. Green v. Derwinski, 1 Vet. App. 
121 (1991).  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes in light of the veteran's disinclination 
to fully cooperate with the process, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that any further 
attempts to assist the veteran in developing his claims would 
result in needless delay, and are thus unwarranted.

The veteran and his attorney appear to be attempting to 
manipulate the system so that only limited evidence which 
could be interpreted as supportive of the veteran's claims 
would be considered.  This situation is similar to that in 
Wood.  In that case, as here, the veteran argued that the 
evidence of record, although incomplete in part because of 
his own unwillingness to cooperate with the efforts of the VA 
to develop his case, was sufficient to support a grant.  The 
Court rejected that argument. 
See Wood, 1 Vet. App. at 193.

The Board finds that the fact pattern presented in this case 
is quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court. See Bethea 
v. Derwinski, 252, 254 (1992) [a non-precedential Court 
decision may be cited "for any persuasiveness or reasoning it 
contains"]. In Maged v. West, 
U.S. Vet. App. No. 97-1517 (January 8, 1999), the claimant 
refused to report for VA examination.  The Court 
characterized the appellant's behavior as actively thwarting 
attempts by the VA to obtain the necessary medical evidence 
to adjudicate his claim.  See Maged, slip opinion at 16-17.  
The Court then held that the appellant had not shown good 
cause for his refusal to attend a VA examination and affirmed 
the Board's denial of service connection. Of particular 
interest in light of this case is the following quote: "By 
demanding the right to approve or disapprove any medical 
evidence before it is entered into his record, the appellant 
has attempted to manipulate the evidence in his favor."  See 
Maged, slip op. at 17-18.

The potential for harm which is inherent in permitting 
appellants to manipulate the evidentiary record to suit their 
own requirements is obvious. It is the responsibility of VA 
to obtain sufficient evidence to render an informed decision 
in a case. The Court has impressed upon VA the seriousness of 
this responsibility in cases too numerous to mention. VA's 
responsibility was both clarified and amplified through the 
enactment of the VCAA. The efforts of the veteran and his 
counsel to thwart VA's attempts to obtain additional evidence 
therefore run counter to both the jurisprudence of the Court 
and the stated objectives of Congress.

The facts in this case are clear. The veteran failed to 
report for a VA examinations which was scheduled by the RO. 
No good cause has been demonstrated for his failure to appear 
or to be examined.  38 C.F.R. § 3.655 provides that when an 
examination is scheduled in conjunction with a claim for 
service connection, the claim will be rated based on the 
evidence of record.  The Board will proceed to do so.

Although as explained above the RO has determined that an 
additional VA examination was necessary in order to properly 
assist the veteran in the development of the claim, given the 
insistence of the veteran and his attorney that the claim be 
rated in reliance upon the evidence of record an additional 
Board remand in order to obtain such an examination would be 
futile.  Under the circumstances presented in this case, a 
remand for a VA examination and nexus opinion would serve no 
useful purpose.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
attorney have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
and his attorney were informed of the right to a hearing and 
were presented several options for presenting personal 
testimony.  The veteran indicated in his substantive appeal 
that he did not want a hearing.  See 38 C.F.R. § 3.103 
(2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law to 
the extent possible given the posture of the veteran and his 
attorney.  Accordingly, the Board will proceed to a decision 
on the merits.   

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f).  With 
regard to the third PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown , 10 Vet. App. 128, 42 (1997).

Factual Background

The veteran served in the Republic of Vietnam from October 
1968 until July 1969.  The veteran's DD 214 lists his 
military occupational specialty (MOS) as  Ammunition Storage 
Specialist.  There is no record of the veteran receiving a 
combat citation.  The veteran's service medical records are 
absent any treatment of a combat injury or of mental health 
complaints.  

There are no pertinent medical records for several decades 
after the veteran separated from service.

A March 2002 private psychological evaluation from M.C., 
Ed.D. submitted by the veteran included a diagnosis of PTSD.

In May 2002 the veteran responded to the R.O.'s request for 
description of stressors.  The veteran's listed stressors 
included witnessing a non-combat plane crash which killed a 
friend, J.K., witnessing a tanker accident, witnessing the 
killing and wounding of fellow soldiers and the death of a 
cousin.  

At a July 2002 VA examination the veteran was diagnosed with 
anxiety disorder, episodic, chronic; and personality disorder 
not otherwise specified.  The examiner noted that the veteran 
was reticent to provide detail concerning his stressors.  The 
examiner specifically found that the veteran did not have a 
diagnosis of PTSD.  He further concluded that the veteran 
"has no indication" of PTSD and that the veteran "has not 
fulfilled any requirement for a diagnosis" of PTSD.  The 
examiner further concluded that there was no relationship 
between the veteran's mental health symptomatology and his 
military service.  

VA outpatient treatment records show that since July 2003 the 
veteran has been receiving treatment at the VAMC.  The 
veteran's listed diagnosis is PTSD. Symptoms of sleep 
disturbance, irritability and undescribed flashbacks have 
been were noted.  The record reflects that the veteran was 
vague and reticent concerning discussion of his stressors.  
The examiners additionally noted that the veteran did not 
claim direct combat participation.    

As noted in the Introduction, the case was before the Board 
in December 2003.  At that time it was remanded for 
additional development of stressors.  In February 2004 the RO 
sent the veteran a letter requesting additional stressor 
information.  The veteran's attorney responded submitting 
only the veteran's previous statement of his stressors as 
submitted with his April 2002 claim.  

A follow up VA examination was scheduled in June 2004.  As 
described in the Board's VCAA discussion above, the veteran 
failed to report for the examination, evidently on the advice 
of his attorney.  Both the veteran and his attorney requested 
that the claim be rated based on the evidence in the record.  

 Analysis

The veteran seeks service connection for PTSD.  As noted 
above, the veteran failed to report without good cause for a 
VA examination scheduled for June 2004.  In an original claim 
for compensation, such as this, the claim is rated based on 
the evidence of record.  See 38 C.F.R. § 3.655 (2003).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2003).

With respect to element (1), there are three opinions of 
record, two including a diagnosis of PTSD and one that does 
not.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator
 . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri, 4 Vet. App. at 471-
73 (1993).   

The July 2002 VA examiner did not find that the veteran's 
mental health problems were indicative of PTSD.  Dr. R.D., 
the examining VA physician, reviewed the veteran's VA claims 
folder to include his service records and conducted an 
interview with the patient.  Dr. R.D. noted the veteran's 
reported stressors and specifically determined that the 
veteran's mental health problems noted as anxiety disorder 
and a personality disorder.  He also provided an opinion that 
the veteran's diagnosed mental health disorders were not 
related to the veteran's service.  The VA examiner was 
unequivocal in his findings noting that there was "no 
likelihood" that the veteran had PTSD.  

The March 2002 private evaluation from M.C., Ed.D. diagnosed 
the veteran with PTSD and noted the veteran's non-combat 
stressors.  M.C.'s opinion does not indicate that M.C. 
reviewed any of the veteran's records in reaching his 
conclusion, nor does he mention conducting any objective 
testing of the veteran's mental state or taking any steps to 
objectively verify any of the veteran's claimed stressors.  

This document has been submitted twice.  The first time, in 
April 2002, the evaluation came only with the signature of 
M.C.  On the letterhead for M.C.'s practice he is listed as 
Dr. M.C., Psychologist.  State licensure records for M.C. 
indicate that he holds an Ed.D. and is licensed as a special 
psychologist.  State records obtained by the RO further show 
that there have been four disciplinary actions taken against 
M.C. since 1987 including a civil penalty, a suspension of 
his license and a two year probation.  M.C.'s probation ended 
just three months prior to his evaluation of the veteran.  

In its August 2002 rating decision the R.O. noted the 
insufficiency of M.C.'s licensure for the purposes of making 
an initial diagnosis of PTSD.  In response, in October 2002 
the veteran's attorney submitted a photocopy of the March 
2002 report with the photocopied signature of one C.M. and 
notation "psychiatrist" beneath the signature.  In the 
veteran's NOD the veteran stated that Dr. C.M. is M.C.'s 
"supervising psychiatrist".  Dr. C.M. does not appear on 
the letterhead of M.C.'s group practice and the supervisory 
nature of their relationship is unconfirmed.  Dr. C.M. has 
provided no additional information concerning this claim or 
his knowledge of it.  

The veteran and his attorney have argued that the limitations 
of M.C.'s licensure in terms of rendering an original clinic 
diagnosis were overcome by the signature, without comment, 
from C.M., M.D.  The Board has considered the unknown 
quality, if any, of the review of M.C. allegedly provided by 
Dr. C.M.; M.C.'s status as an educational, "special 
psychologist"; and the dubious professional background of 
M.C.  Based on these factors, the Board ascribed virtually no 
weight of probative value on that report, with or without the 
annotation of Dr. C.M.  See Black v. Brown, 10 Vet. App. 297, 
284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  Given 
the insufficiency of the private medical report, in contrast 
to the very specific report of the VA examiner, Dr. R.D., the 
Board favors Dr. R.D.'s report.  See Owens and Wensch, supra.    

The Board additionally notes that the veteran has been 
receiving treatment for PTSD at the VAMC.  According to the 
evidence of record, the veteran first sought treatment in 
July 2003, after the submission of his appeal.  As noted 
above, the Court has expressly declined to adopt a "treating 
physician rule"  See Guerrieri, supra.  Therefore, the 
conclusions of the VAMC staff in an ongoing treating 
relationship are accorded no greater weight than that of any 
other reviewing medical professional.  The Board notes that 
the intake evaluation report diagnosing PTSD, although 
prepared with the oversight of a psychiatrist, C.S., M.D., 
was drafted by B.P., a licensed social worker.  See Black, 
supra.  Additionally, the July 2003 VA intake evaluation did 
not include a review of the records as the July 2002 VA 
examination did.  The Board, although placing some weight of 
probative value on the outpatient treatment records, does not 
believe that they have taken into consideration the veteran's 
medical history.  Moreover, as indicated above these records 
reflect the veteran's lack of precision concerning his 
stressors. 

By way of contrast, the five page July 2002 VA examination 
report is extremely detailed and reflects a familiarity with 
the file as well as a detailed interview with the veteran.  
The examination was for the specific purpose of determining 
whether PTSD existed.  One of the strengths of the July 2002 
VA compensation and pension examination report, unlike the 
other medical evidence, is the fact that the examiner came to 
grips with the veteran's vagueness concerning his alleged 
stressors.  This appears to be a major reason why PRSD was 
not diagnosed.  It is obvious that the VA examiner, Dr. R.D., 
gave considerable thought to the report.  Its conclusions 
cannot be taken lightly.

Based on a careful review of the record, the Board finds that 
the most persuasive medical evidence of record is the July 
2002 VA examination which specifically ruled out PTSD.  The 
Board wishes to emphasize that it is not limited to merely 
counting the number of opinion in the file.  As explained 
above, the weight of the evidence is determined by factors 
such as the examiner's skill and reasoning.  
For reasons explained above, the Board concludes that the 
July 2002 VA examination report outweighs the outpatient 
treatment records and the conclusory and ill-reasoned report 
of the oft-suspended M.C.  Hickson element (1), a current 
diagnosis of PTSD has not been satisfied and on that basis 
alone, the claim fails.  

The Board again observes, as it did in its VCAA discussion 
above, that the quality of the medical evidence is not what 
one would like it to be.  However, the veteran has refused to 
participate in another examination which may have shed light 
on the record.  As discussed above, under the circumstances 
here presented the Board must decide the case on the evidence 
now in the file. 

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
The Board will therefore move on to a discussion of the 
remaining elements of a claim of entitlement to service 
connection for PTSD.

With respect to element (2), stressors, the Board notes that 
to the limited extent that the veteran has provided stressor 
information, he does not appear to allege that he has PTSD as 
a result of combat, and his service records show no evidence 
of combat service.  In addition, he specifically denied to 
the July 2002 VA examiner any involvement in rocket and 
mortar attacks.  Cf. Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Instead, his alleged stressors involve witnessing a 
variety of non-combat related in-service accidents.  In light 
of his contentions, the Board need not address in detail 
whether the veteran "engaged in combat with the enemy" within 
the meaning of the law, see 38 U.S.C. § 1154 and 38 C.F.R. § 
3.303(d), or consider the provisions of 38 C.F.R. § 3.304(f) 
that cover stressors based on combat status, since it is 
clear that he is not a combat veteran and he does not purport 
to be.

Because the veteran did not engage in combat with an enemy, 
there must be credible supporting evidence that the alleged 
stressors actually occurred in order to warrant service 
connection.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  In 
this regard, the veteran's own contentions and/or testimony 
are insufficient, standing alone, to verify his stressors.  
See Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Accordingly, there must be corroboration that the asserted 
in-service stressors actually occurred.  The Board notes that 
the veteran, despite repeated requests from the RO, has 
provided very little information concerning his alleged 
stressors.  In fact, the veteran has not provided any new 
information describing his stressors since his February 2002 
response to the PTSD questionnaire.  As has been discussed 
elsewhere in this decision, the Board remanded this case in 
December 2003 for the express purpose of having the veteran 
clarify and amplify his stressor report.  The RO attempted to 
do so but as explained above the veteran submitted nothing 
new in response.  

Attempts to verify stressors claimed by the veteran, such as 
viewing a non-combat tanker accident that is purported to 
have killed several soldiers, have been thwarted because the 
veteran has not provided a general date or a location of the 
incident.  Further vague assertions of potential sniper fire 
during convoys likewise cannot and have not been verified.  

The veteran also asserts that the death of his cousin in 
Vietnam after the veteran returned home from Vietnam is a 
stressor.  The RO has confirmed that a soldier with the name 
provided by the veteran was killed in Vietnam.  However, this 
claimed stressor occurred after the veteran's separation from 
service.  

The veteran's final stressor was a December 1968 plane crash 
which killed a soldier that the veteran states he befriended, 
J.K.  The RO has attempted to verify this stressor and has 
determined the J.K. was indeed killed in a plane crash.  It 
has further determined that J.K. was a part of the veteran's 
unit and that the plane crash took place at the airbase where 
the veteran was stationed.  The veteran has not alleged that 
he witnessed the crash or assisted in the recovery operation.  
In fact, the incident is not mentioned in the otherwise very 
detailed history provided by Dr. R.D. in connection with the 
July 2002 VA examination report.  However, the Board notes 
that it is not within the scope of its authority to reject 
out of hand such stressors as have been proffered by the 
veteran (e.g. survivor guilt as a non-combatant) as bases for 
PTSD.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  Therefore, one of 
the veteran's stressors has been verified and element (2) has 
been satisfied to that extent.  

This brings the Board to element (3), medical evidence of a 
nexus between the complained of in-service stressor and PTSD.  

The evidence of record does not include a competent medical 
opinion linking the veteran's PTSD symptomatology, if any, to 
any in-service stressor.  Of record is the July 2002 VA 
examiner's report.  In it, Dr. R.D. specifically concluded 
that the veteran's ongoing mental health issues were not 
related to any event of the veteran's service.  As discussed 
above, the veteran did not mention the death of 
J.K. to the examiner in July 2002.

The March 2002 report of M.C. includes a nexus opinion which 
attributes PTSD to experiences in Vietnam reported by the 
veteran, notably a sniper incident.  That stressor is 
unconfirmed due to the lack of detail provided by the 
veteran.  A medical opinion diagnosing PTSD does not provide 
its own verification of the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 42 (1997).    
Therefore, to the extent that the nexus opinion of M.C. 
relies upon an uncorroborated stressor, it is insufficient.  
The veteran evidently did not mention the death of J.K. to 
M.C.  Accordingly, the March 2002 private opinion is not 
competent medical evidence of a nexus between an in-service 
stressor and PTSD.  

The July 2003 VAMC intake evaluation is similarly 
insufficient as the opinion concludes that the veteran's 
PTSD, if any, was the result of the general treatment of 
soldiers in the United States upon their return from Vietnam 
and not from any confirmed stressor.  

The RO, after verifying the death of J.K., noted that the 
evidence of record did not include competent nexus evidence 
linking PTSD to this verified stressor.  As discussed above, 
the RO attempted to schedule the veteran for a VA examination 
in order to assist the veteran by obtaining the nexus 
evidence required for a successful claim.  As noted above, 
prior to the examination date, the veteran's attorney sent 
correspondence to the RO to the effect that such an 
examination was not necessary and that the claim must be 
rated on the basis of the March 2002 report.  The veteran 
himself echoed that position when he communicated with the 
VAMC to cancel the examination.  Neither the veteran or his 
attorney have since indicated any change in that position.

In the regulation, examples of good cause include the 
claimant's death or illness.  See 38 C.F.R. § 3.655 (2003).  
Although the veteran called the RO and stated that he was 
"emotionally unable" to undergo the additional VA 
examination, the Board notes that three weeks prior to the 
phone call the RO received correspondence from the veteran's 
attorney stating that the veteran would not report for the 
examination.  As explained above, it is clear that there has 
been no failure to report due to illness or other good cause; 
the veteran has rejected the offer of the RO to assist him in 
the development of his claim.  The claim, as required by the 
law and requested by the veteran and his attorney, has 
therefore been decided on the basis of the evidence currently 
associated with the file.  The evidence associated with the 
file does not include a competent medical nexus opinion 
linking currently diagnosed PTSD to a confirmed stressor.  
Element (3), medical nexus has thus not been met.  The claim 
also fails on that basis.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



